JUSTICE McCULLOUGH, dissenting: Section 28 — 1 of the Election Code provides in part: “Whenever a statute provides for the initiation of a public question by a petition of electors, the provisions of such statute shall govern with respect to the number of signatures required, the qualifications of persons entitled to sign the petition, the contents of the petition, the officer with whom the petition must be filed, and the form of the question to be submitted.” Ill. Rev. Stat. 1985, ch. 46, par. 28 — 1. (Emphasis added.) Section 11A — 3 of the School Code does just that. It'provides for the number of signatures required, the qualifications of persons entitled to sign the petition, the contents of the petition, the officer with whom the petition must be filed, and the form of the question to be submitted. Article 28 of the Election Code does not apply to unit school district formation petitions. In Shapiro, a school detachment petition did not conform to the requirements of section 28 — 3. The appellate court found that section 28 — 3 did not apply to detachment proceedings. The Shapiro court did find that the Election Code applied in ruling on the registration of voters and their residency in the detachment area. Here section 11A — 3 requires the petition to be signed by at least 200 voters residing in at least three-fourths of the school districts or parts of districts and residing in the territory included in the petition. Other requirements as to signers are also set forth. (Ill. Rev. Stat. 1985, ch. 122, par. 11A — 3.) As stated in Shapiro, limiting qualified petitioners to those who are registered voters can only be determined by reference to the Election Code. The Election Code does apply to determine the qualified petitioners. In re Organization of Greater Algonquin Park District (1982), 103 Ill. App. 3d 1056, 432 N.E.2d 306, is also consistent with this dissent as cited by defendants and quoted in the majority opinion: “[Ejection 28 — 3 of the Election Code, which provides generally for the contents of petitions, does not govern in the case at bar since the Park District Code provides more specific legislation on the same topic.” 103 Ill. App. 3d 1056, 1063, 432 N.E.2d 306. The complexities referred to by the majority in the petition heading which are required by section 11 A— 3 are additional practical justifications for finding section 28 — 3 not applicable. The cause should be remanded for a hearing on the objection. The regional superintendent at a hearing upon remand would have an opportunity to determine whether the petition is in proper form, as required by section 11A — 3 and, whether, pursuant to the Election Code, the petition signers are voters and meet the residency requirements. A hearing on the objection before the superintendent will also show whether the signatures were properly signed to the multisheet petition.